DETAILED ACTION
Claims 1-25 are pending as amended on 01/08/21,
claims 20-25 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on January 8, 2021 is acknowledged.

Claim Objections
Claims 7-8, 10 & 15-17 are objected to because of the following informalities: claims 7-8 & 16-17 are grammatically awkward (i.e. “heating to about…to about”) and should be reworded.  Claim 10 says “of any of claim 1”.  Claim 15 says “wherein the heating in by”.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-11 & 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilz, US 4,109,432.
With regard to claims 1, 10-11 & 19, Pilz teaches various standard methods of forming IGUs, comprising applying spacers (3) to two lites (1/2) and heating/pressing all three to form an IGU (throughout, e.g. abstract, [Col. 3, 65 – Col. 4, 31 & FIG. 1-5]).
With regard to claims 4-5 & 14-15, Pilz teaches heating via infrared radiation/convection (i.e. flame) [FIG. 1].
With regard to claim 6, heating occurs prior to pressing [Col. 4, 20-31].
With regard to claims 7-8 & 16-17, heating in said ranges is taught [Col. 3, 5-11].
With regard to claims 9 & 18, the inner portion of element (3) which sits between the lites is considered to be a ‘spacer’ and the outer portion is considered to be a ‘sealant’ which is external to the spacer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pilz, US 4,109,432.
The teachings of Pilz have been detailed above, and while it does not expressly disclose the claimed “wet-out” percentages/times, it does teach that heating spacers/panes prior to assembly (as in Applicants’ invention) “will improve the connection”, and so it is believed that either the prior art would implicitly meet these limitations or otherwise render them obvious to arrive at during the course of routine experimentation with different thermoplastic materials and heating types/temperatures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/

Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745